Case 2:18-cr-20451-DPH-RSW ECF No. 139, PageID.1491 Filed 08/25/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 United States of America,

              Plaintiff,
                                              Case No: 18-cr-20451
                  v.
                                              Hon. Denise Page Hood
       Francisco Patino,

              Defendant.


       NOTICE OF CHANGE OF ASSISTANT U.S. ATTORNEY

 To:    Attorney Admission Clerk and All Other Parties

 Please take notice of the following addition of Attorney of record for the above
 captioned case:

 Add the following AUSA(s):

 Name: Steven Scott
 Bar ID: ILLINOIS 6306957
 Telephone: (202) 262-6763
 Email: Steven.Scott@usdoj.gov

                                              Matthew Schneider
                                              U.S. Attorney

                                              s/Steven Scott
                                              Steven Scott
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
                                              211 West Fort Street, Ste 2001
                                              Detroit, MI 48226

 Dated: August 25, 2020
